Mr. Justice Mack delivered the opinion of the court. Plaintiff’s claim in this case was based solely on section 3 of the Mechanic’s Lien Law. He as subcontractor supplied goods to one with whom defendant’s husband, on his own behalf and not for his wife, had contracted for the erection of a building on defendant’s lot. She knew of the contract and did not protest in writing against it. There is no proof that she had any knowledge of the subcontract. This section aims to subject a woman’s property to the burden of her husband’s debts under' certain circumstances. If it he constitutional—and somewhat similar provisions have been held invalid in other states—nevertheless its scope cannot be extended by construction or implication. It is not only in that part of the Act that deals with the rights of original, not subcontractors, but by its express words, it gives a lien only to one acting in pursuance of a contract with the husband. Subcontractors are therefore excluded. Moreover it gives only a lien on the property; it does not attempt to charge the wife personally. A personal action is therefore inapplicable when the claim is based solely on this statutory provision. Reversed.